DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 11/5/2021. Claims 1-25 are pending in this application. Claims 8-19 & 25 are withdrawn. 
	Claims 1-7 & 20-24 are examined in this Office Action.
Information Disclosure Statement
2. 	If applicant is aware of any relevant prior art, he/she requested to cite it on form PTO-1449 in accordance with the guideline set forth in M.P.E.P. 609. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan et al. (US 2016/0359100) in view of Jung et al. (US 2006/0152321).
	Re claims 1 & 20, Bhushan teaches, Fig. 1B, [0016, 0021, 0028, 0029, 0033, 0034], a semiconductor package, comprising: 
-a build-up layer (105, CA); 
-a raised pad structure and a trace (conductive lines 133, 135 and plugs 134, 137) on the build-up layer; 
-a magnetic bilayer structure (164) on the raised pad structure and the trace, wherein the magnetic bilayer structure (164) comprises a magnetic layer (magnetically fixed layer) and a dielectric layer (barrier layer) or comprises a prepackaged structure that comprise s a dielectric film (barrier layer) laminated on a magnetic film (magnetically fixed layer), the magnetic layer/film in direct contact (e.g. contact via 165 in straight line-vertical direction) with the raised pad structure and the trace (20, 80); and 
-a conductive structure (132, 155) on the raised pad structure over a via (157).

    PNG
    media_image1.png
    437
    675
    media_image1.png
    Greyscale

Note: direct contact # physical contact. 
Bhushan does not teach a seed layer on the build-up layer. 
Jung teaches, Fig. 1 or 9, [0007, 0033], a seed layer (56) on the build-up layer (52). 
As taught by Jung, one of ordinary skill in the art would utilize and modify the above teaching into Bhushan’s teaching to obtain a seed layer as claimed, because it aids in assisting a grow of next layer/film and/or providing inductor which can realize excellent high frequency characteristics and enhanced inductance with a reduced scale.   
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Jung in combination Bhushan due to above reason. 
Re claims 2 & 21, Bhushan teaches the raised pad structure (consider 135, 137) has a z-height that is larger than a z-height of the trace (133) (Fig. 1B). 
4.	Claims 3, 4, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan as modified by Jung as applied to claim 1 above, and further in view of Inoue et al. (US 2009/0243780). 
	The teachings of Bhushan/Jung have been discussed above. 
	Re claims 3 & 22, Bhushan/Jung does not each the magnetic layer comprises one or more of: a film comprising one or more magnetic fillers; a paste comprising one or more magnetic fillers; and an ink comprising one or more magnetic fillers.
Inoue teaches “a method of coating and drying a magnetic paste obtained by dispersing a magnetic powder into a resin” [0034]. 
As taught by Inoue, one of ordinary skill in the art would utilize the above teaching to obtain a paste comprising one or more magnetic fillers as claimed, because it aids in reducing height of inductor by using fine particles. 

Re claims 4 & 23, Bhushan teaches the dielectric layer (barrier layer) is formed form a dielectric material lacking magnetic fillers (e.g. Al2O3 or MgO [0029]). 
Allowable Subject Matter
5.	Claims 5-7 & 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
6.       Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY T NGUYEN/           Primary Examiner, Art Unit 2894                                                                                                                                                                                             	11/15/21